Exhibit 10.1

CHANGE-IN-CONTROL AGREEMENT

AGREEMENT by and between Universal Corporation, a Virginia corporation, and
[Executive] (the “Executive”), dated as of the      day of                     ,
            .

The Board of Directors of Universal Corporation, has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) “Affiliated Companies” shall mean any company controlled by, controlling or
under common control with the Company.

(b) “Board” shall mean the Board of Directors of Universal Corporation. In the
event Universal Corporation is no longer traded on an established securities
market and any parent of the Company is publicly traded, Board shall mean the
Board of Directors of the publicly traded parent corporation.

(c) “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.

(d) “Company” shall mean each of Universal Corporation and/or any of its
Subsidiaries that employ the Executive unless expressly limited to Universal
Corporation.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(c)) on which a Change of Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive’s employment with the Company
is terminated prior to the date on which the Change of Control occurs, and if it
is reasonably demonstrated by the Executive that such termination of

 

Page 1



--------------------------------------------------------------------------------

employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

(g) “Subsidiary” shall mean any corporation that is directly, or indirectly
through one or more intermediaries, controlled by the Company.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such

 

Page 2



--------------------------------------------------------------------------------

Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

3. Employment Period. If the Executive is employed by the Company and/or a
Subsidiary on the Effective Date, the Company hereby agrees to continue to
employ and to cause such Subsidiary to continue to employ the Executive, and the
Executive hereby agrees to remain in the employ of the Company and/or such
Subsidiary, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the earlier of (a) the
third anniversary of such date, (b) the Executive’s 65th birthday or (c) the
early retirement date requested by the Executive and agreed to by the Company
prior to the Effective Date (the “Employment Period”).

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

Page 3



--------------------------------------------------------------------------------

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its Affiliated Companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, provided the
Executive continues to remain employed by the Company through the last day of
each such year, an annual bonus (the “Annual Bonus”) in cash at least equal to
the greater of (A) the annual bonus Executive would have earned under the bonus
plan of the Company in effect on the Effective Date using the base salary,
target bonus opportunity, performance measures and performance targets in effect
for Executive on the Effective Date, or the immediately preceding year if such
bonus criteria have not been set for the fiscal year in which the Change of
Control occurs (the “Most Recent Annual Bonus Formula”), or (B) Executive’s
target bonus opportunity under his Most Recent Annual Bonus Formula (the “Most
Recent Target Bonus”). Such Annual Bonus shall be paid no earlier than the first
day of the first month and no later than the fifteenth day of the third month in
each case of the fiscal year next following the fiscal year for which the Annual
Bonus is awarded, unless the Executive shall elect to defer the receipt of such
Annual Bonus.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its Affiliated Companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliated Companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliated Companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide

 

Page 4



--------------------------------------------------------------------------------

the Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date.

(v) Expenses. During the Employment Period the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its Affiliated Companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the
most favorable of the foregoing provided to the Executive by the Company and its
Affiliated Companies at any time during the 120-day period immediately preceding
the Effective Date.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

 

Page 5



--------------------------------------------------------------------------------

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior named executive officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the consent of the Executive:

(i) a material diminution in the Executive’s authority, duties or
responsibilities contemplated by Section 4(a) of the Agreement, or in the
authority, duties or responsibilities of the supervisor to whom the Executive is
to report (including, if applicable, a requirement that the Executive report to
a corporate officer or employee instead of reporting directly to the Board);

(ii) a material diminution in the Executive’s base compensation contemplated by
Section 4(b) of the Agreement;

(iii) a material change in the geographic location at which the Executive must
perform services as contemplated by Section 4(a)(i)(B); or

(iv) any other material breach by the Company of this Agreement,.

Executive’s mental or physical incapacity following the occurrence of an event
described in clauses (i) through (iv) shall not affect Executive’s ability to
terminate for Good Reason and Executive’s eligibility for retirement shall not
be a basis to deny benefits payable to Executive under this Agreement following
his resignation for Good Reason if Executive otherwise has Good Reason to
resign. The Executive shall be required to provide the Company written notice of
the existence of the condition described above within sixty (60) days of the
initial existence of the condition, upon receipt of which notice the Company
shall have sixty (60) days in which it may remedy the condition without being
required to pay the Executive the amounts contemplated in Section 6(a) below. If
the Company fails to remedy the condition within sixty (60) days of receipt of
such notice, the Executive may then file a Notice of Termination for Good

 

Page 6



--------------------------------------------------------------------------------

Reason as provided in Section 5(d) below; provided such Notice of Termination
must be filed no later than one hundred and eighty (180) days from the initial
existence of the condition giving rise to the termination, or else Executive
shall waive his right to terminate for Good Reason based upon such condition.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) with respect to a
termination by the Company for Cause only, if the Date of Termination (as
defined below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be,
(ii) if the Executive’s employment is terminated by the Executive for Good
Reason, the date of receipt of the Notice of Termination; (iii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

6. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and (2) the product of (x) the
higher of (I) Executive’s Most Recent Target Bonus and (II) the annual bonus
paid or payable, including any bonus or portion thereof which has been earned
but deferred (and annualized for any fiscal year consisting of less than twelve
full months or during which the Executive was employed for less than twelve full
months), for the most recently completed fiscal year (such higher amount being
referred to as the “Recent Annual Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1) and (2) shall
be hereinafter referred to as the “Accrued Obligations”); and

 

Page 7



--------------------------------------------------------------------------------

B. the amount equal to the product of (1) 2.99, (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Recent Annual Bonus and (3) a
fraction, the numerator of which is the number of full months from the Date of
Termination to the end of the Employment Period and the denominator of which is
36; and

C. an amount equal to the excess of (1) the actuarial equivalent of the benefit
under the qualified defined benefit retirement plan of the Company or any of its
Affiliated Companies (the “Retirement Plan”) (utilizing actuarial assumptions no
less favorable to the Executive than those in effect under the Retirement Plan
immediately prior to the Effective Date), and any excess or supplemental
retirement plan of the Company or any of its Affiliated Companies in which the
Executive participates (together, the “BRP”) which the Executive would receive
if the Executive’s employment continued after the Date of Termination until the
end of the Employment Period assuming for this purpose that all accrued benefits
are fully vested, and, assuming that the Executive’s compensation during such
period had been the amount required by Section 4(b)(i) and Section 4(b)(ii),
such compensation had been paid monthly and Executive is three years older over
(2) the actuarial equivalent of the Executive’s actual benefit (paid or
payable), if any, under the Retirement Plan and the BRP as of the Date of
Termination;

(ii) subject to subsection (e)(iii) below, for the period from Executive’s Date
of Termination through the earlier of (1) December 31 of the second calendar
year following the calendar year of Executive’s Date of Termination or (2) the
end of the Employment Period, the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its Affiliated Companies and their families at a cost to
Executive no greater than the cost Executive would have paid for such benefits
if he had remained employed, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
earlier of three years after the Date of Termination or the end of the
Employment Period and to have retired on the last day of such period;

(iii) the Company shall, at its sole expense as incurred, provide the Executive
for a period lasting no later than December 31 of the second calendar year
following the year in which the Executive’s termination of employment has
occurred, with reasonable outplacement services the scope and provider of which
shall be selected by the Executive up to a maximum of $10,000; and

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
Affiliated Companies in accordance with the terms of such plans, programs,
policies, practices or contracts (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).

 

Page 8



--------------------------------------------------------------------------------

Executive’s resignation for Good Reason shall not provide a basis for denying
Executive any retirement or other benefits if he otherwise qualifies for such
benefits.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and such Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its Affiliated
Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and its Affiliated Companies and their families.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive in accordance with the terms of the plan or arrangement pursuant to
which such compensation, if any, was deferred, and (z) Other Benefits, in each
case to the extent theretofore unpaid. If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than the obligation to pay to the Executive (w) his Annual Base
Salary through the Date of Termination, (x) the annual bonus, if any, for the
fiscal year in which the Date of Termination occurs multiplied by a fraction,
the numerator of

 

Page 9



--------------------------------------------------------------------------------

which is the number of days in such fiscal year through the Date of Termination,
and the denominator of which is 365, payable subject to the satisfaction of all
applicable performance conditions at the same time as such bonuses are paid to
similarly-situated active employees of the Company, (y) the amount of any
compensation previously deferred by the Executive in accordance with the terms
of the plan or arrangement pursuant to which such compensation, if any, was
deferred, and (z) Other Benefits, in each case to the extent not theretofore
paid.

(e) Application of Code Section 409A.

(i) Notwithstanding any other provision in this Agreement, the Executive and the
Company intend for payments under this Agreement to be exempt from Code
Section 409A to the extent of any available exemption, and to comply with the
provisions of Code Section 409A and any Treasury Regulations issued thereunder
to the extent an exemption is not available. Each provision and term of this
Agreement should be interpreted accordingly. If any provision or term of this
Agreement would result in an additional tax under Code Section 409A(a)(1)(B)
(the “Section 409A Tax”), then such provision shall be deemed to be conformed to
comply with Code Section 409A or, if such conformation is not possible, such
provision shall be null and void to the extent, and only to the extent, required
to eliminate the Section 409A Tax, without effecting the remainder of this
Agreement, but only if such modification results in the Executive realizing a
greater after-tax benefit taking into consideration all applicable federal,
state and local income taxes, and any interest and penalties thereon, including
any Section 409A Tax. Notwithstanding anything in this Agreement to the
contrary, in the event that any payment under this Agreement is determined to be
subject to the Section 409A Tax, Executive shall be solely liable for the
payment of such tax.

(ii) To the extent required by Code Section 409A, in the event the Executive is
a “specified employee” as provided in Code Section 409A(a)(2)(B)(i) on the Date
of Termination, any amounts payable hereunder that are subject to Code
Section 409A that would otherwise be paid during the first six months following
the Date of Termination shall be aggregated and paid instead in a single lump on
(or as soon as administratively practicable, but in any event no later than 90
days, after) the first business day after the six month anniversary of the Date
of Termination (or the date of the Executive’s death if earlier). Whether the
Executive is a specified employee shall be determined by the Company in
accordance with guidelines adopted by the Company for this purpose or, in the
absence of such guidelines, in accordance with Section 1.409A-1(i) of the U.S.
Treasury Regulations, applying the default terms thereof.

(iii) If any benefit, including any reimbursement or in-kind benefit, described
in subsection (a)(ii) above (A) is not excludible from the Executive’s gross
income, (B) is not for an expense the Executive could otherwise deduct under
Code section 162 or 167 as business expenses incurred in connection with the
performance of services (ignoring any applicable limitation based on adjusted
gross income); (C) is not for reasonable outplacement or moving expenses
actually incurred by the Executive and directly related to the termination of
his services for the Employer; (D) is not for a medical expense the Executive
could otherwise deduct under Code section 213 (disregarding the requirement of
section 213(a) that the deduction is available only to the extent that such
expenses exceed 7.5 percent of adjusted gross income) during the COBRA period
applicable or otherwise applicable to the Executive; (E) if not otherwise
excluded pursuant to (A) through (D) above, does not, in the aggregate with all
other non-excludible benefits, exceed the applicable dollar amount under Code
section 402(g)(1)(B) for the

 

Page 10



--------------------------------------------------------------------------------

year of the Executive’s separation from service, or (F) is not otherwise
excluded from coverage under Section 409A of the Code, then, notwithstanding
anything in subsection (a)(ii) to the contrary, the payment of any such benefit
by the Employer shall be made in accordance with the rules described in
(1) through (3) below, subject to any delay required by subsection (e)(ii)
above: (1) the amount of such benefit or payment thereof receivable by the
Executive under any such plan or program in one taxable year shall not affect
the amount of benefits or payments Executive may be eligible to receive in any
other taxable year, (2) the right to such benefit or payment thereof under any
such plan or program shall not be subject to liquidation or exchange for any
other benefit, and (3) the reimbursement under any such plan or program of an
expense incurred by the Executive shall be made on or before the last day of the
Executive’s taxable year following the year in which the expense was incurred.
The Executive shall be responsible for submitting claims for reimbursement in a
timely manner to enable payment within the timeframe provided herein.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its Affiliated Companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its Affiliated Companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. Subject to section
6(e)(iii) above, the Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Code
Section 7872(f)(2)(A).

9. Limitation of Payments.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) would be subject to the excise tax imposed by Code
Section 4999 (the “Excise Tax”) then the payments to Executive under this
Agreement, starting with the payment described in Section 6(a)(i)(B), and
proceeding to the payment described in

 

Page 11



--------------------------------------------------------------------------------

Section 6(a)(i)(C) if necessary, then to the payment described in
Section 6(a)(i)(A) if necessary, then to the payments described in
Section 6(a)(ii), (iii) and (iv) if necessary and in that order, shall be
reduced by the amount necessary to eliminate the Excise Tax but only if such
reduction results in Executive realizing a greater net after tax benefit taking
into consideration all applicable federal, state and local income taxes and the
Excise Tax.

(b) All determinations required to be made under this Section 9, including
whether the Executive will be subject to the Excise Tax, and the assumptions to
be utilized in arriving at such determinations, shall be made by a nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

10. Non-competition. Throughout any period during which Executive is an employee
of the Company, and for a period of thirty-six (36) months from and after the
date upon which Executive shall cease during the employment period for any
reason whatsoever to be an employee of the Company (the “Employment Cessation
Date”) or for a period of thirty-six (36) months from the date of entry by a
court of competent jurisdiction of a final judgment enforcing this covenant in
the event of a breach by Executive, whichever is later, Executive covenants and
agrees that Executive will not directly or indirectly, for himself or for the
benefit of another engage, either as an individual, proprietor, stockholder,
owner, partner, director, officer, employee, agent, broker, consultant or
otherwise, in any Competitive Business, as defined herein. For purposes of this
Agreement, a “Competitive Business” is one that produces, provides or sells
products or services within the Restricted Area substantially similar to those
produced, provided or sold by the Company as of the Employment Cessation Date;
“Competitive Business” shall also include any customer of the Company that
purchased or received greater than ten percent (10%) of the products and
services sold or provided by the Company during the twelve (12) month period
prior to the Employment Cessation Date. For purposes of this agreement, the
“Restricted Area” shall mean only those certain States within the United States
of America and in such other countries wherein the Company actually produced,
provided or sold products or services during the twelve (12) month period prior
to the Employment Cessation Date.

11. Non-Solicitation/No Raiding. Throughout any period during which Executive is
an employee of the Employer, and for a period of thirty-six (36) months from and
after the Employment Cessation Date or for a period of thirty-six (36) months
from the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Executive, whichever is
later, Executive covenants and agrees that Executive will not directly or
indirectly, for himself or for the benefit of another:

(a) solicit any person who, during the twelve month period immediately preceding
the date of the solicitation if the Executive is still employed hereunder on
that date, and the Employment Cessation Date if the solicitation occurs after
the Employment Cessation Date, paid or engaged the Company for products or
services of any type or who received the benefit of the Company’s services
(“Customer”) to withdraw, curtail or cancel such Customer’s relationship with
the Company;

 

Page 12



--------------------------------------------------------------------------------

(b) agree to provide or provide for any Customer products or services of any
type that the Company renders to its Customers; or

(c) induce or influence, or attempt to induce or influence, any person who is an
employee, agent, independent contractor, partner, officer or director of the
Company to terminate his or her relationship with the Company.

12. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its Affiliated Companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its Affiliated Companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

13. No Disparagement. The Company agrees that no officer, executive, or
representative of Employer shall engage in conduct, verbal or otherwise, with
the purpose or effect of disparaging or damaging the reputation, goodwill, or
standing in the community of Employee, including but not limited to any
statements or communications reflecting negatively on Employee’s employment with
or services for the Company or his personal comportment. Employee agrees that he
shall not engage in conduct, verbal or otherwise, with the purpose or effect of
disparaging or damaging the reputation, goodwill, or standing in the community
of the Company or any of its Affiliated Companies or employees, including but
not limited to any statements or communications reflecting negatively on
employment with the Company.

14. Survival of Covenants and Remedies.

(a) The agreements and covenants made by Executive and the Company in, and the
obligations of Executive and the Company under, Sections 10, 11, 12 and 13 shall
survive the termination of this Agreement. Each such agreement and covenant by
Executive and the Company shall be construed as a covenant and agreement
independent of any other provision herein and the existence of any claim or
cause of action by either party against the other shall not constitute a defense
to the enforcement of the provisions of any such covenant or agreement.

(b) In no event shall an asserted violation of the provisions of Sections 10,
11, 12 or 13 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

15. Guaranty. A Subsidiary that executes this Agreement absolutely and
unconditionally guarantees to the Executive the performance of all obligations
of the Company under this Agreement.

16. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

Page 13



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

17. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

[Executive]

c/o Universal Corporation

1501 North Hamilton Street

Richmond, Virginia 23230

If to the Company:

Universal Corporation

1501 North Hamilton Street

Richmond, Virginia 23230

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may

 

Page 14



--------------------------------------------------------------------------------

have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Sections 5(c)(i)-(v) of this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the Effective
Date this Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.

(g) The Executive and the Company hereby acknowledge and agree that this
Agreement is intended to replace and supersede the Change of Control Employment
Agreement between Executive and the Company dated November 17, 2006 and that
such former agreement is terminated as of the date hereof.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, Universal Corporation
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

UNIVERSAL CORPORATION By:  

 

Title:   Executive Vice President & Chief Financial Officer

 

UNIVERSAL LEAF TOBACCO COMPANY, INCORPORATED By:  

 

Title:   Executive Vice President & Chief Financial Officer

 

[Executive]

 

Page 15